Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement filed 12/20/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
International Preliminary Report of PCT/SE2018/050191 issued on September 24, 2019 and International Preliminary Report of PCT/SE2018/050240 issued on September 24 2019 have not been provided.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-18, 20, 22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 24 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 24 fall within one of the statutory categories?  Claims 1 and 24 are an apparatus and method, and as such fall within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, claims 1 and 24 are directed to an abstract idea. 
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The robot work tool of claim 1 and method for claim 24 determine, from a sensor input, whether a collision of lift has been detected. 
This can be performed in human mind as human can observe sensor input and determine whether collision or lift has been detected.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application? No, the claims do not recite additional elements that integrate the judicial exception into a practical application. Although a controller receives sensor input indicating relative movement of sensor element and detection element, this is mere data gathering in conjunction with the abstract idea, and does not integrate it to a practical application: because it is insignificant extra-solution data gathering. 

With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the 
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1 and 24 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  The controller merely receives sensor input from three-dimensional arrangement and makes determination of collision or lift happening, and no control action on work tool by controller based on the input or determination made through it is performed. Therefore the controller and sensor is not integrated into a practical application.


STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception. The controller configured to receive sensor input indicating relative movement of sensor element and detection element is well understood, routine and conventional in the field, thus does not amount to significantly more: See MPEP 2106.05(d).
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

While the claims do recite a controller for controlling the operation of the robotic worktool operation of the robotic work tool and a three-dimensional sensor arrangement for detecting relative movement of the body and chassis. As control receives sensor input and determines whether lift of collision has occurred, this is mere data gathering and generically linking the sensor to a technological environment. MPEP states “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more”: See MPEP 2106.05(b) Particular Machine.
Therefore claims do not recite additional elements that amount to significantly more.

CONCLUSION
Thus, since claims 1 and 24 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 24 are directed towards non-statutory subject matter.

With respect to claim 2, the claim merely defines sensing capability of sensor element without integrating it into a practical application. Thus, it is not a practical application of significantly more.

With respect to claim 3, the claim further defines what the detection element is and direction that sensor detects detection element in. Because it is not integrated into a practical application, it cannot be considered a practical application or significantly more.

With respect to claim 4, the claim merely defines the sensor element and detection element being parts of Hall sensor. Because it is not integrated into a practical application, it cannot be considered a practical application or significantly more.

With respect to claim 6, the claim merely defines sensor element to be an integrated circuit package without integrating it into a practical application. Thus the claim is not considered a practical application or significantly more.

With respect to claim 7, the claim merely defines how the sensor arrangement is positioned. Hence is not considered a practical application or significantly more.

With respect to claim 8, the claim further defines what movement of sensor element and detection element indicates a collision. This is still a mental process and cannot be considered a practical application or significantly more.

With respect to claim 9, the claim merely recites an additional sensor arrangement. This is still a mental process and cannot be considered a practical application or significantly more.

 With respect to claim 10, the claim further limits the claim by including a collision of direction to be determined from sensor input. This is still a mental process and cannot be considered a practical application or significantly more.

With respect to claim 11, the claim further limits the clam by defining how lift is detected. This is still a mental process and cannot be considered a practical application or significantly more.

With respect to claim 12, the claim further limits the determination of collision or lift by reciting a threshold value. This is still a mental process, or mathematical relationship and cannot be considered a practical application or significantly more.

With respect to claim 13, the claim recites structure of suspension device of robotic work tool. This is generally linking the sensor to a technological environment, hence is not practical application or significantly more.

With respect to claim 14, the claim further limits the suspension device and is still generally linking the sensor to a technological environment. Therefore it is not a practical application or significantly more.

With respect to claim 15, the claim further limits the suspension device, hence is not a practical application or significantly more.

With respect to claim 16, the claim further limits the suspension device, hence is not a practical application or significantly more.

With respect to claim 17, the claim further limits the suspension device, hence is not a practical application or significantly more.

With respect to claim 18, the claim further limits the suspension device, hence is not a practical application or significantly more.

With respect to claim 20, the claim merely recites multiple suspension devices. This is still generally linking to a technological environment and not a practical application or significantly more.

With respect to claim 22, the claim merely recites position of sensor between suspension devices, and work tool comprising a lawn mower. This is still generally linking to a technological environment and is not a practical application or significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-18, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorn (US 20140373497) in view of Morin (US 20180184583) and Allegro (NPL A1266 Datasheet, Micropower Ultrasensitive 3D Hall-Effect Switch).

For claim 1, Bjorn teaches: A robotic work tool comprising a chassis (figure 1A and [0035], disclosing a robotic lawnmower chassis 105), a body  ([0035], disclosing body 110 of robotic lawn mower) and a controller for controlling operation of the robotic work tool ([0039], disclosing a control device that handles operation of the robotic lawnmower) and at least one sensor arrangement for detecting relative movement of the body and the chassis , wherein the sensor arrangement comprises a sensor element arranged in one of the body and the chassis and a detection element arranged in the other of the body and the chassis (Abstract, disclosing lift detection arrangement (100, 200) in a robotic lawnmower for detecting a lift of a body (110, 210) relative a chassis (105, 205) of the robotic lawnmower. The lift detection arrangement (100, 200) further comprises a lift sensor configured to detect a displacement over a predetermined threshold of the lift element (120, 220) 10 during the lift by detecting a change in spacing between two sensor parts. [0024], disclosing one of the two sensor parts is a Hall Effect sensor and the other one of the two sensor parts is a magnet. Therefore one sensor part i.e. sensor element will be arranged on body and other part i.e. detection element will be arranged on chassis for relative movement to be detected or vice versa), wherein the controller is configured to:

 receive sensor input indicating relative movement of the sensor element and the detection element ([0039], disclosing in response to the lift detection, the lift sensor may trigger a stop of the robotic lawnmower. This may be done by the lift sensor sending a trigger signal to a not shown control device. Trigger signal is indication of relative movement. Furthermore principle of hall effect sensor is that change in magnetic field induces change in current/voltage of sensor, therefore sensor output is triggered by change in magnetic field caused by relative movement); 

determine, from the sensor input, whether a collision or a lift has been detected ([0039], disclosing in response to the lift detection, the lift sensor may trigger a stop of the robotic lawnmower. This may be done by the lift sensor sending a trigger signal to a not shown control device).

Examiner acknowledges that Bjorn does not explicitly teach sensor input to indicate relative movement of sensor element. Furthermore Bjorn does not teach sensor arrangement to be three dimensional.

Therefore in the alternative Morin teaches a sensor input indicating relative movement of sensor element ([0045], disclosing sensor assembly including an array of Hall effect sensors, 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to a sensor input indicating relative movement of sensor element as taught by Morin to precisely determine movement magnitude and direction. Furthermore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to utilize sensor arrangement to detect movement in three dimensions as taught by Morin to determine movement in any direction: thereby enhancing detection range and response of robotic device.

Furthermore Allegro teaches of a hall sensor that has three dimensional arrangement (page 1 left column, Features and Benefits, disclosing True 3D sensing. Page 1 right column Description, disclosing Al266 integrated circuit is an ultrasensitive Hall-effect switch with 3D omnipolar magnetic actuation. And separate X, Y, and Z outputs, or a combined X+Y+Z output).



Claim 24 recites same limitations as of claim 1, hence is rejected under same basis.

For claim 2, modified Bjorn teaches: The robotic work tool according to claim 1, wherein said sensor element is configured to sense the position of the detection element in three dimensions (as explained in claim1, modified Bjorn teaches of sensor element configured to sense detection element in three dimensions).

For claim 3, modified Bjorn teaches: The robotic work tool according to claim 1, wherein the detection element is a magnet and the sensor element is a three-dimensional sensor configured to detect magnetic field in a plane and in a direction, which is normal to the plane ([0024], disclosing one of the two sensor parts is a Hall Effect sensor and the other one of the two sensor parts is a magnet. Furthermore modified Bjorn teaches of a three dimensional sensor. Two dimensions have to be parallel to horizontal and one has to be vertical i.e. normal to plane).

For claim 4, modified Bjorn teaches: The robotic work tool according to claim 1, wherein the detection element is a magnet and the sensor element is configured to detect the magnitude and direction in three-dimensional space of the magnetic field of the magnet ([0024], disclosing one of the two sensor parts is a Hall Effect sensor and the other one of the two sensor parts is a magnet. Furthermore modified Bjorn teaches of a three dimensional sensor), and wherein the sensor element comprises a Hall sensor ([0024], disclosing one of the two sensor parts is a Hall Effect sensor and the other one of the two sensor parts is a magnet)

For claim 6, modified Bjorn teaches: The robotic work tool according to claim 2,

Bjorn does not explicitly teach: wherein the sensor element is configured as an integrated unit, encapsulated in a single integrated circuit package.

Allegro teaches wherein the sensor element is configured as an integrated unit, encapsulated in a single integrated circuit package (page 1 left column Packages, disclosing 5-Pin SOT23-W and 3-Pin SOT23-W. Page 1 right column Description, disclosing Al266 integrated circuit is an ultrasensitive Hall-effect switch with 3D omnipolar magnetic actuation. The single
silicon chip includes: three Hall plates, multiplexer, smallsignal amplifier, chopper stabilization, Schmitt trigger, and NMOS output transistors).

As Bjorn is modified through Allegro for 3D hall sensor. It would have been obvious to one having ordinary skill in the art to wherein the sensor element is configured as an integrated unit, and preferably encapsulated in a single integrated circuit package to utilize a product that is available and make sensor footprint small.

For claim 7, modified Bjorn teaches: The robotic work tool according to claim 1,


However it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to wherein the three-dimensional sensor arrangement is positioned, as seen from above, at a distance from a geometrical center of the robotic work to position sensor arrangement that best fits product packaging requirement(s) and section of robotic mower most likely/prone to be lifted from: see MPEP 2144.04 Rearrangement of Parts.

For claim 8, modified Bjorn teaches: The robotic work tool according to claim 1, 

Bjorn does not explicitly teach: wherein the controller is configured to receive sensor input indicating lateral movement of the sensor element and the detection element relative each other, and in response thereto, determine that a collision has been detected.

Morin teaches wherein the controller is configured to receive sensor input indicating lateral movement of the sensor element and the detection element relative each other, and in response thereto, determine that a collision has been detected ([0017], disclosing determining a distance and a direction of movement of the shell relative to the chassis comprises determining from which of at least eight differing states of contact with the shell the contact occurred. [0074], disclosing determining 906, by the controller 118, a distance and a direction of movement of the shell 102 relative to the chassis 112. For example, determining a distance and a direction of movement of the shell 102 relative to the chassis 112 may include determining from which of at least eight differing directions of contact with the shell 102 the contact occurred (e.g. right, left, front-right, front-left, lift, etc.). For example, if the shell 102 of the robot 100 made contact with an obstacle on the front portion 312 of the shell 102 (see FIG. 3A), the orientation of the magnet 302 and the sensors 604, 606, and 608 would be similar to the orientation depicted in FIG. 8A, and the voltages provided by the sensors 604, 606, and 608 to the controller 118 allow the controller 118 to determine that the direction of the contact is from the front of the robot. Contact is collision).

As Bjorn is modified through Morin and Allegro to detect movement of body in three dimensions, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to wherein the controller is configured to receive sensor input indicating lateral movement of the sensor element and the detection element relative each other, and in response thereto, determine that a collision has been detected as taught by Morin to determine which portion of robot has collided with an obstacle.

For claim 9, modified Bjorn teaches: The robotic work tool according to claim 1, 

Bjorn does not explicitly teach: wherein said at least one three-dimensional sensor arrangement comprises a first and a second three-dimensional sensor arrangement, each of said first and second three-dimensional sensor arrangements comprising a respective sensor element arranged in one of the body and the chassis and a respective detection element arranged in the other of the body and the chassis.



For claim 10, modified Bjorn teaches: The robotic work tool according to acclaim 1, wherein the controller is configured to determine, from the sensor input, the direction of the collision (As explained in claim 1, modified Bjorn teaches of detecting direction of contact through teaching of Morin. Contact is a collision).

For claim 11, modified Bjorn teaches: The robotic work tool according to claim 1, wherein the controller  is configured to receive sensor input indicating vertical movement of a sensor element and a detection element relative each other, and in response thereto, determine that a lift has been detected (Abstract, disclosing A lift detection arrangement (100, 200) in a robotic lawnmower for detecting a lift of a body (110, 210) relative a chassis (105, 205) of the robotic lawnmower is provided. The lift detection arrangement (100, 200) comprises a connection between the chassis (105, 205) and the body. Sensor element has to move in vertical direction for lift to be detected).

For claim 12, modified Bjorn teaches: The robotic work tool according to claim 1, wherein the controller is configured to receive sensor input indicating lateral and vertical movement Abstract, disclosing A lift detection arrangement (100, 200) in a robotic lawnmower for detecting a lift of a body (110, 210) relative a chassis (105, 205) of the robotic lawnmower is provided. The lift detection arrangement (100, 200) comprises a connection between the chassis (105, 205) and the body. Sensor element has to move in vertical direction for lift to be detected. [0052], disclosing When this displacement is over a certain predetermined threshold, as small as possible, for example 5-15 mm, the lift sensor detects the displacement and determines that there is a lift. In response to the lift detection, the lift sensor may trigger a stop of the robotic lawnmower. Although Bjorn teaches of sensor to be performing the function of detecting lift, modification through Morin teaches of control system to perform this function: See also claim 1 for modification)

For claim 13, modified Bjorn teaches: The robotic work tool according to claim 1, 

Bjorn does not explicitly teach: comprising at least one suspension device for movably supporting the body on the chassis, the suspension device comprising an elongate, rigid support member having a first end that is supported on the chassis and a second end that supports the body, wherein the elongate support member is extendable and pivotal such that the body is movable laterally and vertically relative to the chassis (Fig 1B and [0036], disclosing a sliding member 120 which is arranged to be slideable, i.e. transversally displaced, relative the joystick element 115 in a lift direction during a lift of 35 the body 110. The sliding member 120 hence provides flexibility between the body 110 and the chassis 105 during a lift. The sliding member 120 is in the illustrated example telescopically extendable from the joystick member. The sliding member 120 is at a top portion thereof attached to the body 110).

Or in the alternative, Morin teaches at least one suspension device for movably supporting the body on the chassis, the suspension device comprising an elongate, rigid support member having a first end that is supported on the chassis and a second end that supports the body, wherein the elongate support member is extendable and pivotal such that the body is movable laterally and vertically relative to the chassis (Figures 3B 4A and 4B and [0052-0053], disclosing suspension posts 114a-114d are attached to the shell 102 using ball joint interfaces. For each suspension post 114a-114d, a ball joint socket 304a-304d is located near a corresponding corner of the top portion 310 of the shell 102. For example, ball joint socket 304a is positioned to receive suspension post 114a. Other interfaces may be used to connect the suspension posts to the top portion 310 of the shell 102, as long as six degrees of freedom is provided for the shell to move relative to the robot 100 in this implementation).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to have at least one suspension device for movably supporting the body on the chassis, the suspension device comprising an elongate, rigid support member having a first end that is supported on the chassis and a second end that supports the body, wherein the elongate support member is extendable and pivotal such that the body is movable laterally and vertically relative to the chassis as taught by Morin to utilize one suspension member to support and limit movement of robot body with respect to chassis in all directions: Thereby simplifying suspension hardware.

For claim 14, modified Bjorn teaches: The robotic work tool according to claim 13, wherein the first end of the elongate support member is configured to be pivotally supported on the chassis and the second end of the elongate support member is joined to the body ([0035], disclosing joystick element 115 is pivotably attached to the chassis 105, by means of a pivot connection 140, to be pivotable in a collision plane relative the chassis 105. This is to allow flexibility to the body 110 relative the chassis 105 during a collision).

For claim 15, modified Bjorn teaches: The robotic work tool according to claim 13, wherein the elongate support member comprises a base member and a lift member , respectively configured such that at least a portion of one of the base member and the lift member is slidably receivable in the other of the base member and the lift member, so that the elongate support member extends telescopically ([0036], disclosing a lift element 120, which in the illustrated embodiment in FIG. 1 is a sliding member 120 which is arranged to be slideable, i.e. transversally displaced, relative the joystick element 115 in a lift direction during a lift of 35 the body 110. The sliding member 120 hence provides flexibility between the body 110 and the chassis 105 during a lift. The sliding member 120 is in the illustrated example telescopically extendable from the joystick member. The sliding member 120 is at a top portion thereof attached to the body 110. Joystick element is base member and lift element is lift member).

For claim 16, modified Bjorn teaches: The robotic work tool according to claim 15, wherein the elongate support member comprises a first biasing element arranged to bias the lift member towards the base member ([0036] and figures 1A-B, disclosing a sliding member 120 which is arranged to be slideable, i.e. transversally displaced, relative the joystick element 115 in a lift direction during a lift of 35 the body 110. The sliding member 120 hence provides flexibility between the body 110 and the chassis 105 during a lift. The sliding member 120 is in the illustrated example telescopically extendable from the joystick member. The sliding member 120 is at a top portion thereof attached to the body 110. As lift element telescopically extends from joystick, the cavity of joystick biases the lift element towards it i.e. base member).

For claim 17, modified Bjorn teaches: The robotic work tool according to claim 16, wherein the base member comprises an elongate guide opening and wherein the first biasing element is arranged in the base member and comprises a guide element that extends through the elongate guide opening and is attached to the lift member ([0036] and figures 1A-B, disclosing a sliding member 120 which is arranged to be slideable, i.e. transversally displaced, relative the joystick element 115 in a lift direction during a lift of 35 the body 110. The sliding member 120 hence provides flexibility between the body 110 and the chassis 105 during a lift. The sliding member 120 is in the illustrated example telescopically extendable from the joystick member. The sliding member 120 is at a top portion thereof attached to the body 110. As shown in figure 1B, lift element telescopes inside cavity of joystick element 115, therefore the cavity is guide element that is attached to the lift member).

For claim 18, modified Bjorn teaches: The robotic work tool (100) according to claim 17, 

Bjorn does not explicitly teach: wherein the suspension device comprises a second biasing element arranged to bias the elongate support member from a pivoted position to an upright or wherein said three-dimensional sensor arrangement and the at least one suspension device are arranged laterally separated from each other.

Morin teaches wherein the suspension device comprises a second biasing element arranged to bias the elongate support member from a pivoted position to an upright position ([0052-0055], disclosing suspension posts 114a-114d are attached to the shell 102 using ball joint interfaces. For each suspension post 114a-114d, a ball joint socket 304a-304d is located near a corresponding corner of the top portion 310 of the shell 102. For example, ball joint socket 304a is positioned to receive suspension post 114a. Other interfaces may be used to connect the suspension posts to the top portion 310 of the shell 102, as long as six degrees of freedom is provided for the shell to move relative to the robot 100 in this implementation. As controller determines collision of shell when magnet is moved back, magnet has to return to normal when robot steers away from collision, and remain at normal in state of no collision. a suspension system that is stiff in the lateral (e.g. horizontal) directions allows for better “homing”, e.g. re-centering, of the shell 102 relative to the chassis 112. In other systems, when experiencing a light bump, friction between the coils of a spring 408 could limit the ability of a shell 102 to re-center itself relative to the chassis 112. The easier that the shell 102 re-centers itself relative to the chassis, the less need there is for re-calibration of the positioning of the shell 102 during operation As suspension posts hold the shell in place and re-center it, they have to be biased upright so that no false bump it detected by sensors).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to have wherein the suspension device (300) comprises a second biasing element (350) arranged to bias the elongate support 

Current claim limitation does not requires only one limitation, therefore wherein said three-dimensional sensor arrangement and the at least one suspension device are arranged laterally separated from each other is not required.

For claim 20, modified Bjorn teaches: The robotic work tool according to claim 13, 

Bjorn teaches of suspension device ([0045], disclosing the connection is a front suspension of the robotic lawnmower. This may be advantageous for example if one or more rear suspensions are used which have the same, or a similar, joystick elements as the joystick element 115, such that all suspensions provide a stable and desired neutral position during operation of the robotic lawnmower) does not explicitly teach comprising at least a first and a second suspension device (200).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to have at least a first and a second suspension device to accommodate multiple wheels and/or sides of robotic mower: see MPEP 2144.04 Duplication of Parts.

Or in the alternative, Morin teaches comprising at least a first and a second suspension device (200) ([0046], disclosing wheels 108a and 108b are attached to the chassis 112 of the robot 100. The shell 102 is connected to the chassis 112 by suspension posts 114a-114d (of which posts 114a and 114c are viewable in FIG. 1B) The suspension posts 114a-114d allow the shell 102 to move both laterally (e.g., horizontally) and axially (e.g., vertically) relative to the chassis 112 of the robot). Morin further teaches wherein the number of suspension devices is greater than the number of three-dimensional sensor arrangements ([0046], disclosing wheels 108a and 108b are attached to the chassis 112 of the robot 100. The shell 102 is connected to the chassis 112 by suspension posts 114a-114d (of which posts 114a and 114c are viewable in FIG. 1B) The suspension posts 114a-114d allow the shell 102 to move both laterally (e.g., horizontally) and axially (e.g., vertically) relative to the chassis 112 of the robot. [0050] and figure 3B, disclosing 4 suspension posts 114a-114d and only magnet 302)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to have at least a first and a second suspension device as taught by Morin to accommodate multiple wheels and/or sides of robotic mower. And furthermore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to have as many sensor arrangements as suitable for design and packaging needs.

For claim 22, modified Bjorn teaches: The robotic work tool according to claim 13, 

wherein the robotic work tool comprises a robotic lawnmower (Abstract, disclosing lift detection arrangement (100, 200) in a robotic lawnmower for detecting a lift of a body).



Morin teaches comprising at least a first and a second suspension device ([0046], disclosing wheels 108a and 108b are attached to the chassis 112 of the robot 100. The shell 102 is connected to the chassis 112 by suspension posts 114a-114d (of which posts 114a and 114c are viewable in FIG. 1B) The suspension posts 114a-114d allow the shell 102 to move both laterally (e.g., horizontally) and axially (e.g., vertically) relative to the chassis 112 of the robot) and wherein a three dimensional sensor arrangement is arranged between the first and the second suspension devices ([0050], disclosing It is preferred to have the magnet 302 as close to the center 306 of the robot 100 as possible. Centering the magnet at the center 306 of the robot 100 reduces possible effects of different length lever arms between the contact on the shell).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Bjorn to have comprising at least a first and a second suspension device and wherein a three dimensional sensor arrangement is arranged between the first and the second suspension devices as taught by Morin to accommodate multiple wheels or sides or robotic mower and place sensor at a location that satisfies packaging requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dooley (US 20170203446) teaches of a bump sensor and Hall Effect sensor for an autonomous robot: See Abstract and [0105].
Jones (US 20070213892) teaches of calculating bump angle for autonomous mower in three dimensions: See [0054].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664